         Case 1:19-cv-11702-PGG Document 31 Filed 08/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EULA STEPHENS,
                           Plaintiff,

             - against -                                               ORDER

BORAH, GOLDSTEIN, ALTSCHULER,                                   19 Civ. 11702 (PGG)
NAHINS & GOIDEL, P.C.,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The parties will engage in settlement discussions over the next thirty days. On or

before October 1, 2020, the parties will submit a joint letter concerning the status of settlement

negotiations. A conference will take place on October 15, 2020 at 10:15 a.m. by telephone.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The parties should call in at the

scheduled time and wait on the line for their case to be called. At that time, the Court will un-

mute the parties’ lines. No later than October 12, 2020, the parties must email

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

Dated: New York, New York
       August 27, 2020
